Citation Nr: 1514024	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for fibrous pleuritis, left lung.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for asbestosis.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to asbestosis.   

4.  Entitlement to an initial disability rating higher than 10 percent for ischemic heart disease.

5.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Nancy R. Lavranchuk


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.  He served in Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The issues of an initial disability rating higher than 10 percent for ischemic heart disease, an initial disability rating higher than 50 percent for PTSD, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a decision dated in September 1987, the Board denied, on the merits, the issue of service connection for a lung disability on the grounds that the Veteran's chest pain and shortness of breath during service was acute and transitory; and his fibrous pleuritis, diagnosed after service, was not related to service.  

2.  In a decision dated in June 1992, the Board denied the issue of service connection for asbestosis on the grounds that the Veteran was not exposed to asbestos during service.  

3.  Evidence compiled since the Board's September 1987denial of service connection for a lung disorder/left lung fibrous pleuritis, and the Board's June 1992 denial of service connection for asbestosis, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim. 

4.  The Veteran did not have COPD during service; his COPD is not linked by competent evidence to service; and he is not service-connected for asbestosis.


CONCLUSIONS OF LAW

1.  The September 1987 Board decision denying service connection for fibrous pleuritis is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The June 1992 Board decision denying service connection for asbestosis is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

3.  New and material evidence has not been received since the last final decision on the claim for service connection for fibrous pleuritis, so the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

4.  New and material evidence has not been received since the last final decision on the claim for service connection for asbestosis, so the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  COPD was not incurred in or aggravated by active duty service; and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in August 2011.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims, including the information and evidence needed to reopen his previously denied claims.  

VA also assisted the Veteran in the development of his claims.  The Veteran's service treatment records and post-service medical records have been obtained and are in the claims file.  Although the Veteran was not accorded a VA examination with regard to his claim for service connection for COPD (per McLendon), the Board finds that none is needed because the second criterion under McLendon is not met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (providing that the Secretary must provide a VA medical examination when there is (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies).

In addition to the documentary evidence, the Veteran was offered the opportunity to testify regarding his claims before a member of the Board, which he declined.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop the claims is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  New and material evidence

In a rating decision dated in November 1985, the RO denied, in pertinent part, service connection for fibrous pleuritis, left lung; and asbestosis; on the grounds that the Veteran did not have asbestosis and his fibrous pleuritis was not related to service.  The Veteran appealed.

In a decision dated in September 1987, the Board denied the issue of service connection for a lung disability, on the grounds that the Veteran's chest pain and shortness of breath during service was acute and transitory; and his fibrous pleuritis, diagnosed after service, was not related to service.  

In October 1988 the Veteran filed a claim for service connection for fibrous pleuritis, left lung, as secondary to asbestos exposure.  

In a rating decision dated in April 1989, the RO reopened the issue of service connection for asbestosis, and then denied the claim on the grounds that the Veteran had exposure to asbestos prior to service and there was no evidence of asbestos exposure during service.  The Veteran appealed.  In a decision dated in January 1991, the Board denied claim on the same grounds.  This was reconsidered in a June 1992 decision, when the claim was again denied.  This decision was not appealed.  

In August 2011 the Veteran requested that his claims for service connection for asbestosis and fibrous pleuritis be reopened.  That claim was denied in a June 2012 rating decision.  The Veteran has appealed.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence compiled since the Board's September 1987 denial of service connection for left lung fibrous pleuritis and the Board's June 1992 denial of service connection for asbestosis includes VA and private medical records which show that the Veteran remains under care for lung disease, including large pleural masses in the left lung, and asbestosis.  See, e.g., October 2005 private medical record.  This evidence is cumulative and redundant of that of record at the time of the 1987 and 1992 Board decisions; and it is there not new and material evidence.  

The evidence also includes a March 2013 report from a private physician, who advises that the Veteran has asbestosis and asbestos related pleural effusions.  As the Veteran is not service-connected for asbestosis the information that his pleural effusions are secondary to his asbestosis is negative evidence against the claim and thus not new and material evidence.

Additionally, in the March 2013 report the physician remarked that the Veteran "had significant asbestos exposure in the military."  See also July 2010 VA Pulmonary Consult record ("had asbestosis [sic] exposure while in the military").  However, the Veteran's current elucidation of his in-service exposure (see September 2011 statement from Veteran and July 2012 statement from Veteran's representative) is the same as that rejected by the Board in 1992 (i.e., removing and replacing old asbestos insulation in walls, on water pipes, and on furnace ductwork; sleeping in barracks where asbestos was being removed; maintaining furnaces; cleaning and fixing plumbing in barracks; working on motor vehicles in a motor pool, fixing brakes and clutches; working in an asphalt paving plant; working with firebrick as part of his work as a bricklayer).  The Veteran has not propounded any new manner of in-service asbestos exposure; and a bare transcription of lay history is not probative evidence merely because the transcriber is a health care professional.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

The Veteran has also submitted an article on asbestos published by the Agency for Toxic Substances & Disease Registry, which essentially describes what asbestosis is and identifies some at risk work environments and occupations;  and an Asbestos Fact Sheet published by the National Cancer Institute, which contains similar information and identifies the diseases (pleural plaques, malignant mesothelioma, and pleural effusion) and complications (COPD, lung cancer, pleural plaques, malignant mesothelioma, and pleural effusion) associated with asbestos exposure.  This evidence, while new, does not relate to an unestablished fact necessary to substantiate the claim; that is, whether this particular veteran was exposed to asbestos during service.  It therefore does not constitute new and material evidence.

There being no new and material evidence on the issue of service connection for left lung fibrous pleuritis and asbestosis, those claims are not reopened.



II.  Service Connection, COPD

In addition to his quest for service connection for asbestosis and fibrous pleuritis, in August 2011 the Veteran filed a claim specifically for service connection for COPD.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all the evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  

Merits

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  The Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

During his 1969 induction examination the Veteran reported a history of shortness of breath and chest pain, but no abnormality was detected by the examiner or noted on the examination report, and there is no medical evidence of any lung disease, much less COPD, prior to service; so the Veteran is presumed to have been sound on entry into service.  38 C.F.R. § 3.304.

As for symptoms during service, service treatment records dated in September 1970 document complaints of sharp chest pain, but the Veteran denied any shortness of breath or cough; and x-rays of the lungs in September 1970 (and again during the Veteran's November 1971 separation examination), were clear.  There is no other record of any chest complaint during service.  No diagnosis was made during service.  

Post service records show the presence of a current diagnosis of COPD.  A January 2003 x-ray report mentions "persistent supraclavicular subcutaneous emphysema" (see January 22, 2003 private x-ray reports).  A CT scan of the thorax done by the Fargo VAMC on July 28, 2009, also found "bilateral lungs emphysema with increased interstitial markings. Chronic obstructive pulmonary disease is suspected."  See April 2010 Bemidji CBOC primary care provider record.  However, according to the 2003 provider, the Veteran's emphysema [COPD] is secondary to his 2003 surgery (see Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment)), and the Board notes that this surgery was not for a service-connected disorder.  This, therefore, is negative evidence against the claim of service connection.  

The evidence also shows that the Veteran has pulmonary fibrosis, but this is secondary to the Veteran's nonservice-connected asbestosis; and therefore does not assist the claim.  At this point the weight of the evidence is decidedly against the claim of service connection for COPD.

To the extent that the Veteran himself suggests that his emphysema/COPD which was diagnosed long after his 1971 separation from service, is related to service, the Board notes that is a medical question that is complex in nature, so any inference, that is, opinion, must come from one with medical expertise, or have some medical foundation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Veteran's lay opinion is therefore little more than conjecture and is of no probative weight.  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer a medical opinion on causation.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  He has also presented no competent medical evidence in support of his lay opinion (see 38 C.F.R. § 3.159(a)(1)).  

Although the Veteran was not accorded a VA examination on this claim, none is needed as the Veteran was not diagnosed with COPD during service and there is no competent medical evidence that suggests that his emphysema/COPD, diagnosed some 30 years after service, is related to service.  

As for the Veteran's proposition that his COPD is secondary to his asbestos exposure, in its June 1992 panel decision the Board flatly rejected the Veteran's assertion that he was exposed to asbestos while removing and replacing old asbestos insulation in walls, on water pipes, and on furnace ductwork; sleeping in barracks where asbestos was being removed; maintaining furnaces; cleaning and fixing plumbing in barracks; working on motor vehicles in a motor pool, fixing brakes and clutches; working in an asphalt paving plant; and working with firebrick as part of his work as a bricklayer during service, and the Veteran has not propounded any new manner of in-service asbestos exposure.  The documents on asbestos exposure that he submitted in July 2012 do not show that he, specifically, was exposed to asbestos during service.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (providing that medical treatise, textbook, or article must discuss generic relationships with a degree of certainty for the facts of a specific case).  Service connection for COPD due to asbestos exposure while in service and, likewise, due to asbestosis (38 C.F.R. § 3.310), is therefore not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for COPD under all propounded theories of entitlement and the benefit-of-the-doubt standard of proof does not apply.  


ORDER

As new and material evidence has not been presented, the claim of service connection for left lung fibrous pleuritis is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for asbestosis is not reopened, and the appeal is denied.

Service connection for COPD is denied.


REMAND

As regards the issues of an initial disability rating higher than 10 percent for ischemic heart disease, an initial disability rating higher than 50 percent for PTSD, and entitlement to TDIU, in March 2013 the Veteran filed a notice of disagreement regarding the assigned ratings and the RO's failure to adjudicate TDIU as an intertwined issue in its June 2012 rating decision.  In accordance with Manlincon v. West, he must be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (providing that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).   

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case on the issues of an initial disability rating higher than 10 percent for ischemic heart disease, an initial disability rating higher than 50 percent for PTSD, and entitlement to TDIU.  The Veteran must be informed that in order to perfect an appeal on these issues, he must timely file a substantive appeal, following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


